Exhibit 10.1

 

AMENDED AND RESTATED OMNIBUS AGREEMENT

 

among

 

EQT CORPORATION,

 

EQT RE, LLC,

 

RICE MIDSTREAM HOLDINGS LLC,

 

RICE MIDSTREAM PARTNERS LP,

 

RICE MIDSTREAM MANAGEMENT LLC

 

and

 

RICE POSEIDON MIDSTREAM LLC

 

This AMENDED AND RESTATED OMNIBUS AGREEMENT (“Agreement”) is entered into on,
and effective as of, November 13, 2017, among EQT Corporation, a Pennsylvania
corporation (“EQT”), EQT RE, LLC, a Delaware limited liability company (“EQT
RE”), Rice Midstream Holdings LLC, a Delaware limited liability company (“RMH”),
Rice Midstream Partners LP, a Delaware limited partnership (the “Partnership”),
Rice Midstream Management LLC, a Delaware limited liability company and the
general partner of the Partnership (the “General Partner”), and Rice Poseidon
Midstream LLC, a Delaware limited liability company (“RPM”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”

 

R E C I T A L S:

 

1.                                      Rice Energy Inc. (“Rice”), RMH, the
Partnership, the General Partner and RPM entered into that certain Omnibus
Agreement, effective as of December 22, 2014 (the “Original Agreement”), in
order to evidence their understanding with respect to certain indemnification
obligations, general and administrative services to be performed for and on
behalf of the Partnership Group (as defined herein) and the Partnership’s
reimbursement obligations related thereto, the granting of a license from Rice
to the Partnership and the Partnership’s right of first offer with respect to
the ROFO Asset (as defined herein).

 

2.                                      On the date hereof, (a) a wholly owned
corporate subsidiary of EQT was merged with and into Rice, with Rice surviving
(the “Surviving Corporation”) as an indirect, wholly owned subsidiary of EQT and
(b) immediately thereafter, the Surviving Corporation merged with and into EQT
RE, with EQT RE surviving as an indirect wholly owned subsidiary of EQT
(together, the “Mergers”).

 

--------------------------------------------------------------------------------


 

3.                                      The Parties desire by their execution of
this Agreement to amend and restate the Original Agreement in its entirety to
reflect the effects of the Mergers and to make certain other changes.

 

In consideration of the premises and the covenants, conditions, and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

ARTICLE I
Definitions

 

1.1                               Definitions. As used in this Agreement, the
following terms shall have the respective meanings set forth below:

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question.

 

“Change of Control” means, with respect to any Person (the “Applicable Person”),
any of the following events: (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the Applicable Person’s assets to any other Person, unless immediately
following such sale, lease, exchange or other transfer such assets are owned by
the Applicable Person or an Affiliate of the Applicable Person; (ii) the
dissolution or liquidation of the Applicable Person; (iii) the consolidation or
merger of the Applicable Person with or into another Person (other than an
Affiliate of the Applicable Person), other than any such transaction where
(a) the outstanding Voting Securities of the Applicable Person are changed into
or exchanged for Voting Securities of the surviving Person or its parent and
(b) the holders of the Voting Securities of the Applicable Person immediately
prior to such transaction own, directly or indirectly, not less than a majority
of the outstanding Voting Securities of the surviving Person or its parent
immediately after such transaction; and (iv) a “person” or “group” (within the
meaning of Sections 13(d) or 14(d)(2) of the Exchange Act), other than EQT or
its Affiliates, being or becoming the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act) of more than 50% of all of the
then outstanding Voting Securities of the Applicable Person, except in a merger
or consolidation that would not constitute a Change of Control under clause
(iii) above.

 

“Closing Date” means December 22, 2014.

 

“Confidential Information” means any proprietary or confidential information
that is competitively sensitive material or otherwise of value to a Party or its
Affiliates and not generally known to the public, including trade secrets,
scientific or technical information, design, invention, process, procedure,
formula, improvements, product planning information, marketing strategies,
financial information, information regarding operations, consumer and/or
customer relationships, consumer and/or customer identities and profiles, sales
estimates, business plans, and internal performance results relating to the
past, present or future business activities of a Party or its Affiliates and the
consumers, customers, clients and suppliers of any of the foregoing.
Confidential Information includes such information as may be contained in or

 

2

--------------------------------------------------------------------------------


 

embodied by documents, substances, engineering and laboratory notebooks,
reports, data, specifications, computer source code and object code, flow
charts, databases, drawings, pilot plants or demonstration or operating
facilities, diagrams, specifications, bills of material, equipment, prototypes
and models, and any other tangible manifestation (including data in computer or
other digital format) of the foregoing; provided, however, that Confidential
Information does not include information that a receiving Party can show (A) has
been published or has otherwise become available to the general public as part
of the public domain without breach of this Agreement or a duty of confidence,
(B) has been furnished or made known to the receiving Party without any
obligation to keep it confidential by a third party under circumstances which
are not known to the receiving Party to involve a breach of the third party’s
obligations to a Party or (C) was developed independently of information
furnished or made available to the receiving Party as contemplated under this
Agreement.

 

“Contribution Agreement” means that certain Contribution Agreement, dated as of
the Closing Date, among the General Partner, the Partnership, Rice and certain
other EQT Entities, together with the additional conveyance documents and
instruments contemplated or referenced thereunder.

 

“control,” “is controlled by” or “is under common control with” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract, or otherwise.

 

“Covered Environmental Losses” means any and all Losses (including, without
limitation, the costs and expenses associated with any Environmental Activity or
of any environmental or toxic tort pre-trial, trial or appellate legal,
litigation or arbitration work) related to or arising out of or in connection
with:

 

(a)                                 any violation or correction of a violation
of any Environmental Law related to the ownership or operation of the
Partnership Assets; and

 

(b)                                 any event, circumstance, action, omission,
condition or matter that has an adverse impact on the environment and is
associated with or arising from the ownership or operation of the Partnership
Assets (including, without limitation, the presence of Hazardous Substances at,
on, under, about or migrating to or from the Partnership Assets or the exposure
to, or disposal or Release of, Hazardous Substances arising out of the operation
of Partnership Assets, including at non-Partnership Asset locations).

 

“Environmental Activity” means any investigation, study, assessment, evaluation,
sampling, testing, monitoring, containment, removal, disposal, closure,
corrective action, remediation (whether active or passive), risk-based closure
activities, natural attenuation, restoration, bioremediation, response, repair,
cleanup or abatement that is required or necessary under any Environmental Law,
including, without limitation, the cost and expense of preparing and
implementing any closure, remedial, corrective action, or other plans required
or necessary under any Environmental Law, the establishment of institutional or
engineering controls and the performance of or participation in a supplemental
environmental project in partial or whole mitigation of a fine or penalty.

 

3

--------------------------------------------------------------------------------


 

“Environmental Laws” means all federal, state, and local laws, statutes, rules,
regulations, orders, ordinances, judgments, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law relating to (a) pollution or protection of the environment, natural
resources or workplace health or safety, (b) any Release or threatened Release
of, or any exposure of any Person or property to, any Hazardous Substance and
(c) the generation, manufacture, processing, distribution, use, recycling,
treatment, storage, transport, handling or disposal of any Hazardous Substance,
including, without limitation, the federal Comprehensive Environmental Response,
Compensation, and Liability Act, the Superfund Amendments Reauthorization Act,
the Resource Conservation and Recovery Act, the Clean Air Act, the Federal Water
Pollution Control Act, the Toxic Substances Control Act, the Oil Pollution Act,
the Safe Drinking Water Act, the Hazardous Materials Transportation Act, the
Emergency Planning and Community Right-to-Know Act, the Pipeline Safety
Improvement Act, the Endangered Species Act, the National Environmental Policy
Act, the Occupational Safety and Health Act and other environmental conservation
and protection laws, and the regulations promulgated pursuant thereto, and any
state or local counterparts, each as amended through and existing on the Closing
Date.

 

“Environmental Permits” means any permit, approval, identification number,
license, registration, certification, consent, exemption, variance or other
authorization required under or issued pursuant to any applicable Environmental
Law.

 

“EQT” is defined in the preamble.

 

“EQT Entities” means EQT and any Person controlled, directly or indirectly, by
EQT, other than (a) the General Partner, (b) a member of the Partnership Group,
(c) EQT GP Services, LLC, a Delaware limited liability company, (d) EQT GP
Holdings, LP, a Delaware limited partnership, (e) EQT Midstream Services, LLC, a
Delaware limited liability company, and (e) EQT Midstream Partners, LP, a
Delaware limited partnership, and its Subsidiaries treated as a single
consolidated entity; and “EQT Entity” means any of the EQT Entities.

 

“EQT RE” is defined in the preamble.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“General Partner” is defined in the preamble.

 

“Hazardous Substance” means (a) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated under any Environmental Law, including, without
limitation, any hazardous substance as such term is defined under the
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended, (b) petroleum, petroleum products and fractions or byproducts thereof,
natural gas, crude oil, gasoline, fuel oil, motor oil, waste oil, diesel fuel,
jet fuel and other petroleum hydrocarbons, whether refined or unrefined, and
(c) radioactive materials, asbestos containing materials, radon and
polychlorinated biphenyls.

 

4

--------------------------------------------------------------------------------


 

“Indemnified Party” means either one or more members of the Partnership Group or
one or more EQT Entities, as the case may be, each in its capacity as a party
entitled to indemnification in accordance with Article II hereof.

 

“Indemnifying Party” means either one or more members of the Partnership Group
or EQT, as the case may be, each in its capacity as a party from whom
indemnification may be required in accordance with Article II hereof.

 

“Initial Term” is defined in Section 6.5.

 

“License” is defined in Section 4.1.

 

“Limited Partner” is defined in the Partnership Agreement.

 

“Losses” means all losses, damages, liabilities, injuries, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs and expenses
of any and every kind or character (including, without limitation, court costs
and reasonable attorneys’ and experts’ fees).

 

“Marks” is defined in Section 4.1.

 

“Mediation Notice” is defined in Section 6.2(b).

 

“Mergers” is defined in the recitals.

 

“Name” is defined in Section 4.1.

 

“Original Agreement” is defined in the recitals.

 

“Partnership” is defined in the preamble.

 

“Partnership Agreement” means the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated as of the Closing Date, as such agreement
is in effect on the Closing Date, to which reference is hereby made for all
purposes of this Agreement.

 

“Partnership Assets” means the assets conveyed, contributed or otherwise
transferred, directly or indirectly (including through the transfer of equity
interests), or intended to be conveyed, contributed or otherwise transferred, to
the Partnership Group pursuant to the Contribution Agreement, including, without
limitation, gathering pipelines, offices and related equipment and real estate
and fresh water distribution systems.

 

“Partnership Group” means the Partnership and its Subsidiaries treated as a
single consolidated entity.

 

“Partnership Group Member” means any member of the Partnership Group.

 

“Party” and “Parties” are defined in the preamble.

 

5

--------------------------------------------------------------------------------


 

“Person” means an individual or a corporation, firm, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

“Proposed Transaction” is defined in Section 5.2(a).

 

“Release” means any depositing, spilling, leaking, pumping, pouring, placing,
emitting, discarding, abandoning, emptying, discharging, migrating, injecting,
escaping, leaching, dumping or disposing into the environment.

 

“Representatives” is defined in Section 6.1(a).

 

“Retained Assets” means the assets and investments owned by the EQT Entities as
of the Closing Date that were not conveyed, contributed or otherwise transferred
to the Partnership Group pursuant to the Contribution Agreement; provided,
however, that any Retained Asset shall cease to be a Retained Asset upon its
conveyance, contribution or transfer to the Partnership Group after the date
hereof.

 

“Rice” is defined in the recitals.

 

“RMH” is defined in the preamble.

 

“ROFO Asset” shall mean the asset included on Schedule I hereto.

 

“ROFO Response” is defined in Section 5.2(a).

 

“ROFO Response Deadline” is defined in Section 5.2(a).

 

“RPM” is defined in the preamble.

 

“Secondment Agreement” is defined in Section 3.2.

 

“Services” is defined in Section 3.1.

 

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

6

--------------------------------------------------------------------------------


 

“Surviving Corporation” is defined in the recitals.

 

“Transfer” means to, directly or indirectly, sell, assign, lease, convey,
transfer or otherwise dispose of, whether in one or a series of transactions;
provided, however, that in no event shall a Change of Control of EQT be deemed a
Transfer.

 

“Voting Securities” of a Person means securities of any class of such Person
entitling the holders thereof to vote in the election of, or to appoint, members
of the board of directors or other similar governing body of the Person.

 

ARTICLE II
Indemnification

 

2.1                               Environmental Indemnification.

 

(a)                                 Subject to the provisions of Sections 2.4
and 2.5, EQT RE shall indemnify, defend and hold harmless the Partnership Group
from and against any Covered Environmental Losses suffered or incurred by the
Partnership Group and relating to the Partnership Assets to the extent that the
violation, event, circumstance, action, omission, condition or matter giving
rise to such Covered Environmental Losses occurred or existed on or before the
Closing Date.

 

(b)                                 Notwithstanding the foregoing, in no event
shall EQT RE have any indemnification obligations under this Agreement with
respect to any claims based on additions to or modifications of Environmental
Laws enacted or promulgated after the Closing Date.

 

2.2                               Additional Indemnification. In addition to and
not in limitation of the indemnification provided under Section 2.1(a), subject
to the provisions of Sections 2.4 and 2.5, EQT RE shall indemnify, defend and
hold harmless the Partnership Group from and against any Losses suffered or
incurred by the Partnership Group and related to or arising out of or in
connection with:

 

(a)                                 any failure of the Partnership Group to be
the owner on the Closing Date of valid and indefeasible easement rights,
rights-of-way, leasehold and/or fee ownership interests in and to the lands on
which any Partnership Assets are located to the extent that such failure renders
the Partnership Group liable to a third party or unable to use or operate the
Partnership Assets in substantially the same manner as they were used or
operated immediately prior to the Closing Date;

 

(b)                                 the failure of the Partnership Group to have
on the Closing Date any consent, license, permit or approval necessary to allow
the Partnership Group to own or operate the Partnership Assets in substantially
the same manner that the Partnership Assets were owned or operated immediately
prior to the Closing Date;

 

(c)                                  any event or condition associated with the
Retained Assets, whether occurring before, on or after the Closing Date; and

 

7

--------------------------------------------------------------------------------


 

(d)                                 any federal, state or local income tax
liabilities attributable to the ownership or operation of the Partnership Assets
prior to the Closing Date, including (i) any income tax liabilities of Rice that
resulted from the consummation of the formation transactions for the Partnership
Group and (ii) any income tax liabilities arising under Treasury Regulation
Section 1.1502-6 and any similar provision of applicable state, local or foreign
law, or by contract, as successor, transferee or otherwise, and which income tax
liability is attributable to having been a member of any consolidated, combined
or unitary group prior to the Closing Date.

 

2.3                               Indemnification by the Partnership Group.
Subject to the provisions of Sections 2.4 and 2.5, the Partnership Group shall
indemnify, defend and hold harmless the EQT Entities from and against any Losses
(including Covered Environmental Losses) suffered or incurred by the EQT
Entities and related to or arising out of or in connection with the ownership or
operation of the Partnership Assets after the Closing Date, except to the extent
that any member of the Partnership Group is entitled to indemnification
hereunder or unless such indemnification would not be permitted under the
Partnership Agreement.

 

2.4                               Limitations Regarding Indemnification.

 

(a)                                 The indemnification obligation set forth in
Sections 2.1(a), 2.2(a) and 2.2(b) shall terminate on the third anniversary of
the Closing Date and the indemnification obligation set forth in
Section 2.2(d) shall terminate on the 30th day after the termination of any
applicable statute of limitations; provided, however, that any such
indemnification obligation with respect to a Loss shall survive the time at
which it would otherwise expire pursuant to this Section 2.4(a) if notice of
such Loss is properly given to EQT RE prior to such time. The indemnification
obligations set forth in Sections 2.2(c) and 2.3 shall survive indefinitely.

 

(b)                                 The aggregate liability of EQT RE under
Section 2.1(a) shall not exceed $15 million.

 

(c)                                  No claims may be made against EQT RE for
indemnification pursuant to Section 2.1(a) unless the aggregate dollar amount of
the Losses suffered or incurred by the Partnership Group exceeds $250,000, after
which EQT RE shall be liable for the full amount of such claims in excess of
$250,000, subject to the limitations of Sections 2.4(a) and 2.4(b).

 

(d)                                 In no event shall EQT RE be obligated to the
Partnership Group under Section 2.1(a) or Section 2.2 for any Losses or income
tax liabilities to the extent (i) any insurance proceeds are realized by the
Partnership Group, such correlative benefit to be net of any incremental
insurance premium that becomes due and payable by the Partnership Group as a
result of such claim or (ii) any amounts are recovered by the Partnership Group
from third persons.

 

2.5                               Indemnification Procedures.

 

(a)                                 The Indemnified Party agrees that promptly
after it becomes aware of facts giving rise to a claim for indemnification under
this Article II, it will provide notice thereof in writing to the Indemnifying
Party, specifying the nature of and specific basis for such claim; provided,
however, that the Indemnified Party shall not submit claims more frequently than
once a calendar quarter (or twice in the case of the calendar quarter in which
the applicable indemnity

 

8

--------------------------------------------------------------------------------


 

coverage under this Agreement expires) unless such Indemnified Party believes in
good faith that such a delay in notice to the Indemnifying Party would cause
actual prejudice to the Indemnifying Party’s ability to defend against the
applicable claim. Notwithstanding anything in this Article II to the contrary, a
delay by the Indemnified Party in notifying the Indemnifying Party shall not
relieve the Indemnifying Party of its obligations under this Article II, except
to the extent that such failure shall have caused actual prejudice to the
Indemnifying Party’s ability to defend against the applicable claim.

 

(b)                                 The Indemnifying Party shall have the right
to control all aspects of the defense of (and any counterclaims with respect to)
any claims brought against the Indemnified Party that are covered by the
indemnification under this Article II, including, without limitation, the
selection of counsel, the determination of whether to appeal any decision of any
court and the settlement of any such matter or any issues relating thereto;
provided, however, that no such settlement shall be entered into without the
consent of the Indemnified Party unless it includes a full release of the
Indemnified Party from such matter or issues, as the case may be, and does not
include any admission of fault, culpability or a failure to act, by or on behalf
of such Indemnified Party.

 

(c)                                  The Indemnified Party agrees to cooperate
fully with the Indemnifying Party with respect to all aspects of the defense of
any claims covered by the indemnification under this Article II, including,
without limitation, the prompt furnishing to the Indemnifying Party of any
correspondence or other notice relating thereto that the Indemnified Party may
receive, permitting the name of the Indemnified Party to be utilized in
connection with such defense, the making available to the Indemnifying Party of
any files, records or other information of the Indemnified Party that the
Indemnifying Party considers relevant to such defense and the making available
to the Indemnifying Party, at no cost to the Indemnifying Party, of any
employees of the Indemnified Party; provided, however, that in connection
therewith the Indemnifying Party agrees to use commercially reasonable efforts
to minimize the impact thereof on the operations of the Indemnified Party and
further agrees to maintain the confidentiality of all files, records and other
information furnished by the Indemnified Party pursuant to this Section 2.5. In
no event shall the obligation of the Indemnified Party to cooperate with the
Indemnifying Party as set forth in the immediately preceding sentence be
construed as imposing upon the Indemnified Party an obligation to hire and pay
for counsel in connection with the defense of any claims covered by the
indemnification set forth in this Article II; provided, however, that the
Indemnified Party may, at its own option, cost and expense, hire and pay for
counsel in connection with any such defense. The Indemnifying Party agrees to
keep any such counsel hired by the Indemnified Party informed as to the status
of any such defense, but the Indemnifying Party shall have the right to retain
sole control over such defense.

 

(d)                                 The date on which the Indemnifying Party
receives notification of a claim for indemnification shall determine whether
such claim is timely made.

 

(e)                                  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT, IN NO EVENT WILL ANY PARTY BE LIABLE TO ANY OTHER PARTY OR
INDEMNIFIED PARTY WITH RESPECT TO ANY CLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT FOR ANY LOST OR PROSPECTIVE PROFITS OR ANY OTHER SPECIAL,
CONSEQUENTIAL, INCIDENTAL, OR INDIRECT LOSSES OR DAMAGES FROM ITS

 

9

--------------------------------------------------------------------------------


 

PERFORMANCE UNDER THIS AGREEMENT OR FOR ANY FAILURE OR PERFORMANCE HEREUNDER OR
RELATED HERETO, WHETHER ARISING OUT OF BREACH OF CONTRACT, NEGLIGENCE, TORT,
STRICT LIABILITY, OR OTHERWISE, EXCEPT FOR ANY SUCH DAMAGES RECOVERED BY ANY
THIRD PARTY AGAINST ANY PARTY IN RESPECT OF WHICH SUCH PARTY WOULD OTHERWISE BE
ENTITLED TO INDEMNIFICATION PURSUANT TO THIS ARTICLE II, PROVIDED THAT NO PARTY
WILL BE ENTITLED TO INDEMNIFICATION FOR ANY DAMAGES THAT ARE CONTRARY TO
APPLICABLE LAW.

 

ARTICLE III
General and Administrative Services

 

3.1                               Agreement to Provide General and
Administrative Services. Until such time as this Agreement is terminated as
provided in Section 6.6, EQT hereby agrees to cause the EQT Entities to continue
to provide the Partnership Group with certain general and administrative
services as set forth on Schedule II hereto and such other general or
administrative services as the Partnership and EQT may mutually agree upon from
time to time (collectively, the “Services”). EQT shall, and shall cause the EQT
Entities to, provide the Partnership Group with such Services in a manner
consistent in nature and quality to the services of such type previously
provided by EQT Entities in connection with their management of the Partnership
Assets prior to their acquisition by the Partnership Group.

 

3.2                               Secondment Agreement. Pursuant to an Amended
and Restated Employee Secondment Agreement, dated as of the date hereof (the
“Secondment Agreement”), between EQT and the Partnership, EQT has agreed to
provide, or cause to be provided, to the Partnership the employees necessary or
appropriate to operate, construct, manage and maintain the Facilities (as
defined therein) in an efficient and prudent manner. For purposes of clarity,
the services provided pursuant to the Secondment Agreement, the terms applicable
to the provision of those services, and any reimbursement therefore, shall be
governed by the Secondment Agreement and not by this Agreement.

 

3.3                               Reimbursement by Partnership. Subject to and
in accordance with the terms and provisions of this Article III and such
reasonable allocation and other procedures as may be agreed upon by EQT and the
General Partner from time to time, the Partnership hereby agrees to reimburse
EQT, and any other EQT Entities designated by EQT, for all direct and indirect
costs and expenses incurred by the EQT Entities in connection with the provision
of the Services to the Partnership Group, including the following:

 

(a)                                 any payments or expenses incurred for
insurance coverage, including allocable portions of premiums, and negotiated
instruments (including surety bonds and performance bonds) provided by
underwriters with respect to the Partnership Assets or the business of the
Partnership Group;

 

(b)                                 salaries, bonuses and related benefits and
expenses of personnel employed by the EQT Entities who render Services to the
Partnership Group, plus general and administrative expenses associated with such
personnel; provided, however, that any expenses

 

10

--------------------------------------------------------------------------------


 

paid or reimbursed by the Partnership Group with respect to a plan that is
self-insured by any of the EQT Entities will reflect actual costs incurred
rather than premiums paid; and

 

(c)                                  all expenses and expenditures incurred by
the EQT Entities as a result of the Partnership becoming and continuing as a
publicly traded entity, including costs associated with annual, quarterly and
current reporting, tax return and Schedule K-1 preparation and distribution,
independent auditor fees, partnership governance and compliance, registrar and
transfer agent fees and director compensation; it being agreed, however, that to
the extent any reimbursable costs or expenses incurred by the EQT Entities
consist of an allocated portion of costs and expenses incurred by the EQT
Entities for the benefit of both the Partnership Group and the other EQT
Entities, such allocation shall be made on a reasonable cost reimbursement basis
as determined by EQT.

 

3.4                               Reimbursement Procedures. The Partnership
Group will reimburse monthly the EQT Entities for all cash expenditures that the
EQT Entities incur or payments the EQT Entities make on behalf of the
Partnership Group in connection with providing the Services, as well as for
certain other direct or allocated costs and expenses incurred by the EQT
Entities on behalf of the Partnership Group. Billings and payments may be
accomplished by inter-company accounting procedures and transfers. The
Partnership shall have the right to review all source documentation concerning
the liabilities, costs, and expenses upon reasonable notice and during regular
business hours.

 

ARTICLE IV
License of Name and Marks

 

4.1                               Grant of License. Subject to the terms and
conditions set forth in this Agreement, EQT RE grants and conveys to each of the
entities currently or hereafter comprising a part of the Partnership Group a
nontransferable, nonexclusive, royalty-free right and license (“License”) to
use, during the term of this Agreement and solely in the conduct of the business
of each entity comprising the Partnership Group, the name “Rice” (the “Name”)
and any other trademarks, trade names, logos and/or service marks, whether
registered or unregistered, owned by EQT RE which contain the Name
(collectively, the “Marks”).

 

4.2                               Ownership and Quality.

 

(a)                                 The Partnership agrees that all right, title
and interest in and to the Name and the Marks and the goodwill relating thereto—
including any goodwill accrued as a result of use of the Name or the Marks by
any entity comprising the Partnership Group—shall remain solely vested in EQT
RE, and any successor thereto, both during the term of this License and
thereafter, and the Partnership further agrees, and agrees to cause the other
members of the Partnership Group, never to challenge, contest or question the
validity of the Name and Marks, any registration thereof, and/or EQT RE’s sole
ownership of the Name and Marks. In connection with the use of the Name and the
Marks, the Partnership and any other member of the Partnership Group shall not
in any manner represent that they have any right, title or interest in the Name
or the Marks or registration thereof except as set forth herein, and the
Partnership, on behalf of itself and the other members of the Partnership Group,
acknowledges that the use of the Name and the Marks shall not create in
Partnership or other members of the Partnership Group

 

11

--------------------------------------------------------------------------------


 

any right, title or interest in or to the Name or the Marks, and all use of the
Name and the Marks by the Partnership or any other member of the Partnership
Group, shall inure solely to the benefit of EQT RE. In addition, the Partnership
and any other member of the Partnership Group shall not register or attempt to
register the Name or the Marks in any jurisdiction. The sole right and authority
to register the Name or the Marks shall remain vested in EQT RE. The License
shall be limited to the territory of the United States and shall not include any
right to sublicense any rights granted herein.

 

(b)                                 The Partnership agrees, and agrees to cause
the other members of the Partnership Group, to use the Name and Marks in
accordance with such quality standards established by or for EQT and
communicated to the Partnership from time to time, it being understood that the
products and services offered by the members of the Partnership Group
immediately before the date hereof were of a quality that is acceptable to EQT.
In the event any entity comprising a part of the Partnership Group or the
Partnership is determined by EQT to be using the Name or a Mark in a manner not
in accordance with quality standards established by EQT, EQT shall provide
written notice of such unacceptable use including the reason why applicable
quality standards are not being met. If acceptable proof that quality standards
are met is not provided to EQT within thirty (30) days of such notice, the
entity’s license to use the Name and the Marks shall terminate and shall not be
renewed absent written authorization from EQT.

 

4.3                               In the Event of Termination. In the event of
termination of this Agreement, pursuant to Section 6.6 or otherwise, or the
termination of the License, the Partnership Group’s right to utilize or possess
the Name and Marks licensed under this Agreement shall automatically cease, and
no later than ninety (90) days following such termination, (a) the Partnership
Group shall cease all use of the Name and Marks and shall adopt trademarks,
service marks, and trade names that are not confusingly similar to any of the
Name and Marks, provided, however, that any use of the Name and Marks during
such 90-day period shall continue to be subject to Section 4.2(b), (b) at EQT’s
request, the Partnership Group shall destroy all materials and content upon
which any of the Name and Marks continue to appear (or otherwise modify such
materials and content such that the use or appearance of the Name and Marks
ceases) that are under the Partnership Group’s control, and certify in writing
to EQT that the Partnership Group has done so, and (c) each member of the
Partnership Group shall change its legal name so that there is no reference
therein to the name “Rice,” any name or d/b/a then used by any EQT Entity or any
variation, derivation or abbreviation thereof, and in connection therewith,
shall make all necessary filings of certificates with the Secretary of State of
the State of Delaware and to otherwise amend its organizational documents by
such date.

 

ARTICLE V
Right of First Offer

 

5.1                               Right of First Offer to Purchase Certain
Assets Retained by the EQT Entities.

 

(a)                                 EQT hereby grants to the Partnership Group a
right of first offer on the ROFO Asset to the extent that any EQT Entity
proposes to Transfer the ROFO Asset (other than to an Affiliate of the EQT
Entities who agrees in writing that such ROFO Asset remains subject to the
provisions of this Article V and such Affiliate assumes the obligations under
this Article V

 

12

--------------------------------------------------------------------------------


 

with respect to the ROFO Asset) or enters into any agreement relating to such
Transfer or proposed Transfer of the ROFO Asset.

 

(b)                                 The Parties acknowledge that any Transfer of
the ROFO Asset pursuant to the Partnership Group’s right of first offer is
subject to the terms of all existing agreements with respect to the ROFO Asset
and shall be subject to and conditioned on the obtaining of any and all
necessary consents of security holders, governmental authorities, lenders or
other third parties; provided, however, that EQT represents and warrants that,
to its knowledge after reasonable investigation, there are no terms in such
existing agreements that would materially impair the rights granted to the
Partnership Group pursuant to this Article V with respect to the ROFO Asset.

 

5.2                               Procedures.

 

(a)                                 If an EQT Entity proposes to Transfer the
ROFO Asset (other than to an Affiliate, in accordance with Section 5.1(a)) (a
“Proposed Transaction”), EQT shall, or shall cause such EQT Entity to, prior to
entering into any such Proposed Transaction, first give notice in writing to the
Partnership Group (the “ROFO Notice”) of its intention to enter into such
Proposed Transaction. The ROFO Notice shall include (i) a description of the
ROFO Asset subject to the Proposed Transaction, and (ii) any material terms,
conditions and details as would be necessary for a Partnership Group Member to
make a responsive offer to enter into the Proposed Transaction with the
applicable EQT Entity, which terms, conditions and details shall at a minimum
include any terms, condition(s) or details that such EQT Entity would propose to
provide to non-Affiliates in connection with the Proposed Transaction. If the
Partnership Group decides to purchase the ROFO Asset, the Partnership Group
shall have 30 days following receipt of the ROFO Notice (the “ROFO Response
Deadline”) to propose an offer to enter into the Proposed Transaction with such
EQT Entity (the “ROFO Response”). The ROFO Response shall set forth the terms
and conditions (including, without limitation, the purchase price the applicable
Partnership Group Member proposes to pay for the ROFO Asset and the other terms
of the purchase including, if requested by an EQT Entity, the terms on which the
Partnership Group Member will provide services to the EQT Entity to enable the
EQT Entity to utilize the  ROFO Asset) pursuant to which the Partnership Group
would be willing to enter into a binding agreement for the Proposed Transaction.
If no ROFO Response is delivered by the Partnership Group by the ROFO Response
Deadline, then the Partnership Group shall be deemed to have decided not to
purchase the ROFO Asset, and the Partnership Group shall be deemed to have
waived its right of first offer with respect to the ROFO Asset, subject to
Section 5.2(c).

 

(b)                                 If an EQT Entity rejects the ROFO Response
or fails to respond to such ROFO Response within thirty (30) days of the receipt
thereof, such ROFO Response shall be deemed to have been rejected by such EQT
Entity, and the EQT Entity shall not be required to enter into an agreement with
the applicable Partnership Group Member regarding the Proposed Transaction. If
such EQT Entity accepts the ROFO Response, it will confirm such acceptance in a
written notice to the applicable Partnership Group Member upon the terms set
forth in the ROFO Response, and, if applicable, the Partnership Group Member
shall use commercially reasonable efforts to enter into an agreement with the
EQT Entity setting forth the terms on which the Partnership Group Member will
provide services to the EQT Entity to enable the EQT Entity to utilize the ROFO
Asset. Unless otherwise agreed between EQT and the applicable

 

13

--------------------------------------------------------------------------------


 

Partnership Group Member, the terms of the purchase and sale agreement will
include the following:

 

(i)                                     the Partnership Group Member will
deliver the agreed purchase price (in cash, Partnership securities, an
interest-bearing promissory note, or any combination thereof);

 

(ii)                                  EQT will represent that it has title to
the ROFO Asset that is sufficient to operate the ROFO Asset in accordance with
their intended and historical use, subject to (A) all recorded matters and all
physical conditions in existence on the closing date for the purchase of the
ROFO Asset and (B) any other such matters as the Partnership Group Member may
approve. If the Partnership desires to obtain any title insurance with respect
to the ROFO Asset, the full cost and expense of obtaining the same (including
but not limited to the cost of title examination, document duplication and
policy premium) shall be borne by the Partnership Group Member;

 

(iii)                               EQT will grant to the Partnership Group
Member the right, exercisable at the Partnership Group Member’s risk and expense
prior to the delivery of the ROFO Response, to make such surveys, tests and
inspections of the ROFO Asset as the Partnership Group Member may deem
desirable, so long as such surveys, tests or inspections occur during normal
business hours and do not damage the ROFO Asset or interfere with the activities
of EQT;

 

(iv)                              the purchase and sale agreement shall
terminate if the closing date for the purchase of the ROFO Asset does not occur
on or before the date that is 180 days following receipt by EQT of the ROFO
Response pursuant to Section 5.2(a);

 

(v)                                 EQT and the applicable Partnership Group
Member shall use commercially reasonable efforts to do or cause to be done all
things that may be reasonably necessary or advisable to effectuate the
consummation of any transactions contemplated by the purchase and sale
agreement, including causing its respective Affiliates to execute, deliver and
perform all documents, notices, amendments, certificates, instruments and
consents required in connection therewith; and

 

(vi)                              the applicable Partnership Group Member shall
not have any obligation to buy the ROFO Asset if any of the consents referred to
in Section 5.1(b) has not been obtained and the failure to obtain such consent
would materially interfere with the use made and proposed to be made of the ROFO
Asset by the Partnership Group Member.

 

(c)                                  If the Partnership Group has not timely
delivered a ROFO Response as specified above with respect to a Proposed
Transaction that is subject to a ROFO Notice, or if EQT has rejected or is
deemed to have rejected a ROFO Response, EQT shall be free to enter into a
Proposed Transaction with any third party on terms and conditions that are not
more favorable in the aggregate to such third party than those proposed in
respect of the Partnership Group in the ROFO Response; provided, if such
Proposed Transaction with a third party shall not have been consummated within
the later of (A) 180 days after the ROFO Response Deadline, and (B) 10 days
after obtaining all necessary consents of security holders, governmental

 

14

--------------------------------------------------------------------------------


 

authorities, lenders or other third parties, if any, then the ROFO Notice shall
be deemed to have lapsed, and EQT shall not Transfer any of the assets described
in the ROFO Notice without complying again with the provisions of this Article V
if and to the extent applicable.

 

(d)                                 If requested by the Partnership Group and at
the Partnership Group’s expense, EQT shall use commercially reasonable efforts
to provide or prepare, or cause to be provided or prepared, any audited or
unaudited financial statements with respect to the ROFO Asset Transferred
pursuant to this Article V to the extent required under Regulation S-X
promulgated by the Securities and Exchange Commission or any successor statute.

 

ARTICLE VI
Miscellaneous

 

6.1                               Confidentiality.

 

(a)                                 From and after the Closing Date, each of the
Parties shall hold, and shall cause their respective Subsidiaries and Affiliates
and its and their directors, officers, employees, agents, consultants, advisors,
and other representatives (collectively, “Representatives”) to hold all
Confidential Information of the other Parties in strict confidence, with at
least the same degree of care that applies to such Party’s own confidential and
proprietary information and shall not use such Confidential Information except
as reasonably necessary for the conduct of its business and shall not release or
disclose such Confidential Information to any other Person, except its
Representatives or except as required by applicable law. Each Party shall be
responsible for any breach of this section by any of its Representatives.

 

(b)                                 If a Party receives a subpoena or other
demand for disclosure of Confidential Information received from any other Party
or must disclose to a governmental authority any Confidential Information
received from such other Party in order to obtain or maintain any required
governmental approval, the receiving Party shall, to the extent legally
permissible, provide notice to the providing Party before disclosing such
Confidential Information. Upon receipt of such notice, the providing Party shall
promptly either seek an appropriate protective order, waive the receiving
Party’s confidentiality obligations hereunder to the extent necessary to permit
the receiving Party to respond to the demand, or otherwise fully satisfy the
subpoena or demand or the requirements of the applicable governmental authority.
If the receiving Party is legally compelled to disclose such Confidential
Information or if the providing Party does not promptly respond as contemplated
by this section, the receiving Party may disclose that portion of Confidential
Information covered by the notice or demand.

 

(c)                                  Each Party acknowledges that (i) the
disclosing Party would not have an adequate remedy at law for the breach by the
receiving Party of any one or more of the covenants contained in this
Section 6.1 and (ii) EQT would not have an adequate remedy at law for the breach
of any one or more of the covenants of the Partnership Group contained in
Article IV, and agrees that, in the event of such breach, the disclosing Party
or EQT, respectively, may, in addition to the other remedies that may be
available to it, apply to a court for an injunction to prevent any further
breaches and to enforce specifically the terms and provisions of this Agreement.
Notwithstanding any other section hereof, to the extent permitted by applicable
law,

 

15

--------------------------------------------------------------------------------


 

the provisions of this Section 6.1 and Article IV shall survive the expiration
or termination of this Agreement.

 

6.2                               Choice of Law; Mediation; Submission to
Jurisdiction.

 

(a)                                 This Agreement shall be subject to and
governed by the laws of the State of Delaware, excluding any conflicts-of-law
rule or principle that might refer the construction or interpretation of this
Agreement to the laws of another state. EACH OF THE PARTIES HERETO AGREES THAT
THIS AGREEMENT INVOLVES AT LEAST U.S. $100,000.00 AND THAT THIS AGREEMENT HAS
BEEN ENTERED INTO IN EXPRESS RELIANCE UPON 6 Del. C. § 2708. EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES (i) TO BE SUBJECT TO THE
JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE AND OF THE FEDERAL COURTS
SITTING IN THE STATE OF DELAWARE, AND (ii) TO THE EXTENT SUCH PARTY IS NOT
OTHERWISE SUBJECT TO SERVICE OF PROCESS IN THE STATE OF DELAWARE, TO APPOINT AND
MAINTAIN AN AGENT IN THE STATE OF DELAWARE AS SUCH PARTY’S AGENT FOR ACCEPTANCE
OF LEGAL PROCESS AND TO NOTIFY THE OTHER PARTY OF THE NAME AND ADDRESS OF SUCH
AGENT.

 

(b)                                 If the Parties cannot resolve any dispute or
claim arising under this Agreement, then no earlier than 10 days nor more than
60 days following written notice to the other Parties, any Party may initiate
mandatory, non-binding mediation hereunder by giving a notice of mediation (a
“Mediation Notice”) to the other Parties to the dispute or claim. In connection
with any mediation pursuant to this Section 6.2, the mediator shall be jointly
appointed by the Parties to the dispute or claim and the mediation shall be
conducted in Pittsburgh, Pennsylvania unless otherwise agreed to by the Parties
to the dispute or claim. All costs and expenses of the mediator appointed
pursuant to this section shall be shared equally by the Parties to the dispute
or claim. The then-current Model ADR Procedures for Mediation of Business
Disputes of the Center for Public Resources, Inc., either as written or as
modified by mutual agreement of the Parties to the dispute or claim, shall
govern any mediation pursuant to this section. In the mediation, each Party to
the dispute or claim shall be represented by one or more senior representatives
who shall have authority to resolve any disputes. If a dispute or claim has not
been resolved within 30 days after the receipt of the Mediation Notice by a
Party, then any Party to the dispute or claim may refer the resolution of the
dispute or claim to litigation.

 

(c)                                  Subject to Section 6.2(b), each Party
agrees that it shall bring any action or proceeding in respect of any claim
arising out of or related to this Agreement, whether in tort or contract or at
law or in equity, exclusively in any federal or state courts located in Delaware
and (i) irrevocably submits to the exclusive jurisdiction of such courts,
(ii) waives any objection to laying venue in any such action or proceeding in
such courts, (iii) waives any objection that such courts are an inconvenient
forum or do not have jurisdiction over it and (iv) agrees that, to the fullest
extent permitted by law, service of process upon it may be effected by mailing a
copy thereof by registered or certified mail (or any substantially similar form
of mail), postage prepaid, to it at its address specified in Section 6.3. The
foregoing consents to jurisdiction and service of process shall not constitute
general consents to service of process in the State of

 

16

--------------------------------------------------------------------------------


 

Delaware for any purpose except as provided herein and shall not be deemed to
confer rights on any Person other than the Parties.

 

6.3                               Notice. All notices or requests or consents
provided for by, or permitted to be given pursuant to, this Agreement must be in
writing and must be given by depositing same in the United States mail,
addressed to the Person to be notified, postage-paid, and registered or
certified with return receipt requested or by delivering such notice in person,
by overnight delivery service or by facsimile to such Party. Notice given by
personal delivery or mail shall be effective upon actual receipt. Notice given
by facsimile shall be effective upon actual receipt if received during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not received during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to the other Parties in the manner provided in this
Section 6.3.

 

If to the EQT Entities:

 

EQT Corporation

EQT Plaza

625 Liberty Avenue, Suite 1700

Pittsburgh, PA 15222

Attention: General Counsel

Facsimile: (412) 553-5970

 

with a copy (which will not constitute notice) to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY 10112

Attention: Michael L. Bengtson

Facsimile: (212) 259-2504

 

If to the Partnership Group:

 

Rice Midstream Partners LP

c/o Rice Midstream Management LLC, its General Partner

EQT Plaza

625 Liberty Avenue, Suite 1700

Pittsburgh, PA 15222

Attention: General Counsel

Facsimile: (412) 553-5970

 

with a copy (which will not constitute notice) to:

 

Baker Botts L.L.P.

30 Rockefeller Plaza

New York, NY 10112

 

17

--------------------------------------------------------------------------------


 

Attention: Michael L. Bengtson

Facsimile: (212) 259-2504

 

6.4                               Entire Agreement. This Agreement, together
with the Secondment Agreement and the Partnership Agreement, constitute the
entire agreement of the Parties relating to the matters contained herein,
superseding all prior contracts or agreements, whether oral or written, relating
to the matters contained herein.

 

6.5                               Term. The initial term of this Agreement will
be for a period of ten years, commencing on the Closing Date and ending on the
tenth anniversary of the Closing Date (“Initial Term”). At the conclusion of the
Initial Term, this Agreement will automatically extend from year-to-year, unless
terminated by the Partnership or the General Partner with at least 90 days’
notice prior to the end of such term, as extended.

 

6.6                               Termination of Agreement. Notwithstanding any
other provision of this Agreement, if a Change of Control of the General Partner
or the Partnership occurs, or the General Partner is removed as the general
partner of the Partnership, then this Agreement, other than the provisions set
forth in Section 4.3, Article II and this Article VI, may at any time thereafter
be terminated by EQT or the Partnership by written notice to the other Parties.

 

6.7                               Amendment or Modification. This Agreement may
be amended or modified from time to time only by the written agreement of all
the Parties hereto. Each such instrument shall be reduced to writing and shall
be designated on its face an “Amendment” or an “Addendum” to this Agreement.

 

6.8                               Assignment. No Party shall have the right to
assign its rights or obligations under this Agreement without the consent of the
other Parties hereto.

 

6.9                               Counterparts. This Agreement may be executed
in any number of counterparts with the same effect as if all signatory parties
had signed the same document. All counterparts shall be construed together and
shall constitute one and the same instrument. Delivery of an executed signature
page of this Agreement by facsimile transmission or in portable document format
(.pdf) shall be effective as delivery of a manually executed counterpart hereof.

 

6.10                        Severability. If any provision of this Agreement
shall be held invalid or unenforceable by a court or regulatory body of
competent jurisdiction, the remainder of this Agreement shall remain in full
force and effect.

 

6.11                        Further Assurances. In connection with this
Agreement and all transactions contemplated by this Agreement, each signatory
party hereto agrees to execute and deliver such additional documents and
instruments and to perform such additional acts as may be necessary or
appropriate to effectuate, carry out and perform all of the terms, provisions
and conditions of this Agreement and all such transactions.

 

6.12                        Rights of Limited Partners. The provisions of this
Agreement are enforceable solely by the Parties to this Agreement, and no
Limited Partner of the Partnership shall have the right, separate and apart from
the Partnership, to enforce any provision of this Agreement or to compel any
Party to this Agreement to comply with the terms of this Agreement.

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on, and effective
as of, the date first set forth above.

 

 

EQT CORPORATION

 

 

 

 

By:

/s/ Steven T. Schlotterbeck

 

Name:

Steven T. Schlotterbeck

 

Title:

President and Chief Executive Officer

 

 

 

 

EQT RE, LLC

 

 

 

 

By:

/s/ David E. Schlosser, Jr.

 

Name:

David E. Schlosser, Jr.

 

Title:

President

 

 

 

 

RICE MIDSTREAM HOLDINGS LLC

 

 

 

 

By:

/s/ Jeremiah J. Ashcroft III

 

Name:

Jeremiah J. Ashcroft III

 

Title:

President

 

 

 

 

RICE MIDSTREAM MANAGEMENT LLC

 

 

 

 

By:

/s/ Robert J. McNally

 

Name:

Robert J. McNally

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

RICE MIDSTREAM PARTNERS LP

 

 

 

 

By:

Rice Midstream Management LLC, its general partner

 

 

 

 

By:

/s/ Robert J. McNally

 

Name:

Robert J. McNally

 

Title:

Senior Vice President and Chief Financial Officer

 

 

 

 

RICE POSEIDON MIDSTREAM LLC

 

 

 

 

By:

/s/ Jeremiah J. Ashcroft III

 

Name:

Jeremiah J. Ashcroft III

 

Title:

President

 

Signature Page to Amended and Restated Omnibus Agreement

 

--------------------------------------------------------------------------------


 

Schedule I

 

ROFO Asset

 

Owner

 

 

 

Gas gathering system in Belmont County, Ohio, upon completion of which expected
to consist of aggregate of 49.7 miles of gas gathering pipeline, with associated
compressor stations, permits and rights-of-way, associated commercial contracts
and other related assets.

 

Rice Olympus Midstream LLC

 

--------------------------------------------------------------------------------


 

Schedule II

 

1.                            Financial and administrative services (including
treasury and accounting)

 

2.                            Information technology services

 

3.                            Legal services

 

4.                            Corporate health, safety and environmental
services

 

5.                            Human resources services

 

6.                            Procurement services

 

7.                            Corporate engineering services

 

8.                            Business development services

 

9.                            Investor relations and public affairs

 

10.                     Tax matters

 

11.                     Insurance coverage

 

--------------------------------------------------------------------------------